Citation Nr: 1517920	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-24 582	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not manifested within a year of service.

2.  The Veteran does not experience tinnitus.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, VA's duty to notify was satisfied through a notice letter dated in December 2008, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, service treatment records (STRs), post-service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination of the ears in February 2009 and January 2015.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examinations are adequate for the purpose of evaluating the claims as the examiners examined the Veteran, reviewed the Veteran's pertinent medical history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
      
      II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A.   § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

If, however, a chronic disease is noted during service but the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Hearing impairment is defined by use of audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  


Hearing Loss

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to jet aircraft noise, rocket fire, and radar equipment without hearing protection during his military service.  He asserts that he suffered bilateral hearing loss during active duty service, and that the disability has continued since that time.  See July 2009 Notice of Disagreement (NOD); June 2010 VA Form 9.

The Veteran's STRs reflect no pertinent findings.  

Audiometric testing from an October 1963 enlistment examination revealed pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(Prior to October 31, 1967, the service department used ASA units.  The numbers in parentheses represent a conversion to ISO standards to facilitate comparison with post-October 1967 tests.)  The Veteran received a normal clinical evaluation of his ears and denied having any ear trouble.  

Audiometric testing from an August 1967 separation examination revealed pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
0 (10)
-10 (0)
0 (10)
0 (5)
LEFT
10 (25)
0 (10)
-10 (0)
+5 (15)
+5 (10)

The Veteran again received a normal clinical evaluation of his ears and denied having any ear trouble.  

Post-service treatment records consist of a private audiogram from R.J.S., M.D.  In November 2009, the Veteran was examined with regard to bilateral hearing loss and tinnitus.  Audiometric testing revealed that pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
65
65
70
LEFT
60
65
60
70
80

Testing revealed hearing loss for VA compensation purposes.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  It was noted that there was a tinnitus "match" at a 90 decibel level at 8000 Hertz  See Private Treatment Records from Alabama ENT Associates.

In February 2009 the Veteran was afforded a VA audiological examination to evaluate his hearing acuity.  The audiologist reviewed the Veteran's claims file and medical records in conjunction with the evaluation and diagnosed the Veteran with bilateral sensorineural hearing loss.  During the examination, the Veteran reported that hearing loss began in service as a result of exposure to jet aircraft noise due to his living quarters being located at the end of the aircraft runway.  He reported difficulty understanding conversational speech, and that he was unable to watch television.  The audiologist noted the Veteran denied a history of post-service occupational and recreational noise exposure.  She opined that the Veteran's current hearing loss was not caused or a result of noise exposure in service.  The audiologist explained that the Veteran's separation examination reflected normal hearing acuity in both ears at service discharge; therefore, "this veteran's hearing loss is not caused by or a result of active military noise exposure."  The examiner also noted that the Veteran reported no problems with tinnitus.

Audiometric testing revealed that pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
65
75
LEFT
55
55
60
65
80

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 72 percent in the left ear.

In January 2015 the Veteran was afforded another VA examination.  The audiologist reviewed the Veteran's claims file and medical records in conjunction with the evaluation and diagnosed the Veteran with bilateral sensorineural hearing loss.  The audiologist noted that when asked "if [the Veteran] noted noises in his ears" he reported that he did not, and the Veteran did not report tinnitus during the examination.  The audiologist opined that the Veteran's current bilateral hearing loss was less likely than not (50% probability or greater) caused by or a result of an event in military service.  She explained that the medical evidence of record shows that the Veteran's hearing was within normal limits at enlistment and upon service discharge, however, there was a threshold shift at 500 Hertz bilaterally.  The audiologist further explained that "[a] threshold shift at this frequency is not indicative of noise induced hearing loss.  Noise induced hearing loss begins in the high frequencies and there was no threshold shift in the high frequencies."

Audiometric testing revealed that pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
80
95
LEFT
60
70
65
85
95

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 56 percent in the left ear.

As the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  However, service connection for hearing loss may be established if medical evidence shows that a current impaired hearing disability is traceable to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

As indicated above, the Veteran asserts that hearing loss is due to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Although the Veteran is competent to report that he had hearing loss in service and noticed continued symptoms thereafter, the Board finds that such an assertion is not credible.  As noted above, the examiners who provided opinions on the relevant question in this case specifically noted that the Veteran did not have loss of acuity shown during military service.  Consequently, any statement that there was a noticeable loss of acuity at a time when audiometric testing in fact showed normal hearing is not credible.  

The earliest indication of a hearing impairment, as shown by the medical evidence of record, was in 2008, which is approximately 35 years following separation from active service.  The lapse in time weighs against the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).

The Board finds the objective clinical opinions by medical professionals aware of the Veteran's history and symptoms more probative than the Veteran's statements.  The VA examiners interviewed the Veteran, reviewed the claims file, and explained whether the Veteran's current hearing loss could be related to disease or injury incurred in or aggravated by active military service.  Specifically, the January 2015 VA examiner explained that there was a threshold shift at 500 Hertz bilaterally; however, it was noted that "[a] threshold shift at this frequency is not indicative of noise induced hearing loss.  Noise induced hearing loss begins in the high frequencies and there was no threshold shift in the high frequencies."  Given the un-contradicted opinions, and because the Veteran's statements regarding continuity are not credible, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  

Tinnitus

As indicated above, the Veteran seeks service connection for tinnitus as a result of exposure to jet aircraft noise, rocket fire, and radar equipment without hearing protection during his tour of duty in Vietnam.  See November 2008 VA Form 21-526.  

STRs and post-service treatment records are silent for any complaints of tinnitus.  Post-service medical evidence concerning this issue consists solely of a November 2009 private audiogram, and the February 2009 and January 2015 VA audiology examinations.  

Of particular significance, the evidence does not show, and the Veteran does not contend, that he has experienced any tinnitus.  See July 2009 Notice of Disagreement (NOD); June 2010 Form 9.  The Board also notes that upon examination, the Veteran denied having had any tinnitus during both VA examinations.  To the extent the Veteran is claiming that he has tinnitus due to in-service acoustic trauma, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau 492 F.3d at 1377.  However, not all competent evidence is of equal value.  The Board finds the February 2009 and January 2015 VA examination reports more probative than the Veteran's contention.  The Board finds the statements made to the examiners, in the context of a medical evaluation, are more credible than those made in the context of a claim for compensation.

Without persuasive evidence that the Veteran experiences tinnitus, the preponderance of the evidence is against the claim of service connection.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


